Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
                                                                    FILED
                                                                 Aug 21 2012, 9:23 am
 court except for the purpose of
 establishing the defense of res judicata,
                                                                         CLERK
 collateral estoppel, or the law of the case.                          of the supreme court,
                                                                       court of appeals and
                                                                              tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

CHRISTOPHER A. RAMSEY                                 GREGORY F. ZOELLER
Ramsey Law Office                                     Attorney General of Indiana
Vincennes, IN
                                                      AARON J. SPOLARICH
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

GREGORY A. VORIES,                                    )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 42A04-1201-CR-32
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                        APPEAL FROM THE KNOX SUPERIOR COURT
                           The Honorable W. Timothy Crowley, Judge
                                Cause No. 42D01-1102-FB-31


                                           August 21, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Gregory A. Vories appeals the denial of his motion for modification of bond. The

State responds that we are without jurisdiction to hear the appeal because Vories did not

comply with Indiana Appellate Rule 14(B) for certification of a discretionary interlocutory

appeal.

       We dismiss.

       On February 14, 2011, the State charged Vories with dealing in methamphetamine, a

class B felony. That same day, the trial court set cash bail at $25,000. Thereafter, on March

2, Vories filed an application for release on recognizance or a reduction of bail. Following a

hearing and agreement by the parties, on May 12, the court allowed Vories to post a ten

percent cash bond subject to specific conditions, including placement on electronic home

monitoring.

       On August 3, 2011, the probation department notified the trial court of multiple

violations of Vories’s release conditions. The trial court immediately issued a bench warrant

and reinstated the $25,000 cash bond. On September 23, 2011, Vories filed a motion for

modification of bond, seeking reinstatement of the May 12 order. At the hearing on January

5, 2012, Vories indicated that the basis of his modification motion was that the court failed to

hold an evidentiary hearing before reinstating the original cash bond. The trial court denied

the motion for modification of bond. Vories now appeals.

          Contrary to his assertion in his notice of appeal, Vories does not appeal from a final

judgment but rather from an interlocutory order. Appeals from interlocutory orders are

governed by Indiana Appellate Rule 14. Rule 14(A) is an exhaustive list of types of

interlocutory orders that may be taken as a matter of right, and Rule 14(B) provides in part

                                                2
that “[a]n appeal may be taken from other interlocutory orders if the trial court certifies its

order and the Court of Appeals accepts jurisdiction over the appeal.”

       In the instant case, the denial of the motion for modification of bond does not qualify

as an interlocutory appeal of right under Rule 14(A). Therefore, Vories was required to first

seek and obtain certification from the trial court authorizing an appeal from the interlocutory

order. Upon obtaining certification, he would then be required to move this court to accept

the interlocutory appeal. Vories did not attempt either of these steps. Accordingly, we are

without jurisdiction to hear Vories’s arguments and we must dismiss the appeal. See Daimler

Chrysler Corp. v. Yaeger, 838 N.E.2d 449 (Ind. 2005); Allstate Ins. Co. v. Scrogham, 801
N.E.2d 191 (Ind. Ct. App. 2004), trans. denied.

       Dismissed.

BROWN, J., and DARDEN, Senior Judge, concur.




                                              3